

 
Exhibit 10.1


EXECUTION VERSION

LIMITED WAIVER
 
LIMITED WAIVER, dated as of March 10, 2016 (this "Waiver"), to the Financing
Agreement, dated as of December 4, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the "Financing Agreement"), by and among
ITT Educational Services, Inc. (the "Parent" or the "Borrower"), each subsidiary
of the Parent listed as a "Guarantor" on the signature pages thereto (together
with each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guaranties all or any part of the
Obligations (as defined therein), each a "Guarantor" and collectively, the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and
collectively, the "Lenders"), Cerberus Business Finance, LLC ("Cerberus"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and Cerberus, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").
 
WHEREAS, the Loan Parties have informed the Agents and the Lenders that they
will restate (collectively, the "Restatements") their previously issued
financial statements for the annual period ended December 31, 2014 and the
quarterly periods ended March 31, 2014, June 30, 2014, September 30, 2014,
December 31, 2014, March 31, 2015, June 30, 2015 and September 30, 2015 (such
financial statements, together with the related deliveries required pursuant to
the Financing Agreement, are referred to herein, collectively, as the "Specified
Financials");
 
WHEREAS, the Loan Parties have requested that the Agents and the Lenders waive
certain Defaults or Events of Default under the Financing Agreement and any
other Loan Document in connection with such Restatements and the Specified
Financials; and
 
WHEREAS, the Agents and the Lenders are willing to waive such Defaults or Events
of Default on the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
1. Definitions.  All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.
 
2. Limited Waiver.
 
(a) As of the Effective Date, the Agents and the Lenders hereby waive any
Default or Event of Default that may have occurred and is continuing, or may
occur, under the Financing Agreement or any other Loan Document (except any
Default or Event of Default as a result of the failure of the Loan Parties to
comply with any financial covenant contained in Section 7.03 of the Financing
Agreement) as a result of (i) any of the Specified Financials being incorrect,
(ii) the Restatements, (iii) any certificate, report, opinion or statement
delivered to any Person in connection with any of the Specified Financials being
incorrect, (iv) any failure of any of the Loan Parties to provide any notice to
any Person relating to the Specified Financials or any notice previously
provided to any Person relating to the Specified Financials being incorrect
and/or (v) any default or event of default under any agreement or instrument
relating to any Indebtedness of any Loan Party or any of its Subsidiaries (other
than the Financing Agreement and any other Loan Document) as a result of the
items described in the preceding clauses (i), (ii), (iii) and/or (iv), so long
as the Loan Parties deliver to the Agents and Lenders the Restatements of the
Specified Financials by no later than March 31, 2016.
 
 
 

--------------------------------------------------------------------------------

 
(b) Notwithstanding anything to the contrary in Section 2(a) above, any waiver
by the Agents and the Lenders of any event of default described in Section
2(a)(v) above shall be null and void and of no force or effect if, as a result
of such default or event of default, the lenders or holders, or agents to the
lenders or holders, of such Indebtedness (i) accelerate the maturity of such
Indebtedness, (ii) declare such Indebtedness due and payable, (iii) require such
Indebtedness to be prepaid (other than by a regularly scheduled requirement
prepayment), redeemed, purchased or defeased, in each case, prior to the stated
maturity thereof and/or (iv) otherwise exercise any remedies against any Loan
Party, provided that, this Section 2(b)(iv) shall not apply to the taking by the
2009 RSA Entity of any action with respect to cash, Cash Equivalents and/or
letters of credit (including taking possession thereof) constituting Collateral
(as defined in the 2009 RSA) securing the obligations under the 2009 RSA
Guaranty Documents.
 
(c) The waivers in this Section 2 shall be effective only in this specific
instance and for the specific purposes set forth herein and do not allow for any
other or further departure from the terms and conditions of the Financing
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.
 
3. Conditions to Effectiveness.  This Waiver shall become effective only upon
satisfaction in full, in a manner satisfactory to the Agents, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being hereinafter referred to as the "Effective Date"):
 
(a) Except for such representations and warranties that are not true and correct
as a result of the items waived in Section 2 of this Waiver, the representations
and warranties contained in Article VI of the Financing Agreement and in each
other Loan Document shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the Effective Date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct (except for such representations and warranties that
are not true and correct as a result of the items waived in Section 2 of this
Waiver) in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to "materiality" or "Material Adverse Effect" in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of such earlier date).
 
 
- 2 -

--------------------------------------------------------------------------------

 
(b) After giving effect to this Waiver, no Default or Event of Default shall
have occurred and be continuing on the Effective Date or result from this Waiver
becoming effective in accordance with its terms.
 
(c) The Collateral Agent shall have received on or before the Effective Date
this Waiver, duly executed by the Loan Parties, each Agent and the Required
Lenders.
 
4. Continued Effectiveness of the Financing Agreement and Other Loan
Documents.  Each Loan Party hereby (a) confirms and agrees that the Financing
Agreement and each other Loan Document to which it is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Effective Date, all references in any
such Loan Document to "the Financing Agreement", the "Agreement", "thereto",
"thereof", "thereunder" or words of like import referring to the Financing
Agreement shall mean the Financing Agreement as amended by this Waiver, and
(b) confirms and agrees that, to the extent that any such Loan Document purports
to assign or pledge to the Collateral Agent, for the benefit of the Agents and
the Lenders, or to grant to the Collateral Agent, for the benefit of the Agents
and the Lenders, a security interest in or Lien on any Collateral as security
for the Obligations of the Loan Parties from time to time existing in respect of
the Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects.  This Waiver does not and shall not
affect any of the obligations of the Loan Parties, other than as expressly
provided herein, including, without limitation, the Loan Parties' obligations to
repay the Loans in accordance with the terms of Financing Agreement or the
obligations of the Loan Parties under any Loan Document to which they are a
party, all of which obligations shall remain in full force and effect.  Except
as expressly provided herein, the execution, delivery and effectiveness of this
Waiver shall not operate as a waiver of any right, power or remedy of any Agent
or any Lender under the Financing Agreement or any other Loan Document nor
constitute a waiver of any provision of the Financing Agreement or any other
Loan Document.
 
5. No Novation.  Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.
 
6. No Representations by Agents or Lenders.  Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Waiver.
 
7. Release.  Each Loan Party hereby acknowledges and agrees that:  (a) neither
it nor any of its Subsidiaries has any claim or cause of action against any
Agent or any Lender (or any of the directors, officers, employees, agents,
attorneys or consultants of any of the foregoing) and (b) the Agents and the
Lenders have heretofore properly performed and satisfied in a timely manner all
of their obligations to the Loan Parties, and all of their Subsidiaries and
Affiliates.  Notwithstanding the foregoing, the Agents and the Lenders wish (and
the Loan Parties agree) to eliminate any possibility that any past conditions,
acts, omissions, events or circumstances would impair or otherwise adversely
affect any of their rights, interests, security and/or remedies.  Accordingly,
for and in consideration of the agreements contained in this Waiver and other
good and valuable consideration, each Loan Party (for itself and its
Subsidiaries and Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the "Releasors") does
hereby fully, finally, unconditionally and irrevocably release, waive and
forever discharge the Agents and the Lenders, together with their respective
Affiliates and Related Funds, and each of the directors, officers, employees,
agents, attorneys and consultants of each of the foregoing (collectively, the
"Released Parties"), from any and all debts, claims, allegations, obligations,
damages, costs, attorneys' fees, suits, demands, liabilities, actions,
proceedings and causes of action, in each case, whether known or unknown,
contingent or fixed, direct or indirect, and of whatever nature or description,
and whether in law or in equity, under contract, tort, statute or otherwise,
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done, in each case, on or prior to the Effective Date
directly arising out of, connected with or related to this Waiver, the Financing
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, or the agreements of any Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Loan Party, or the making of any Loans or other advances, or the management
of such Loans or other advances or the Collateral.  Each Loan Party represents
and warrants that it has no knowledge of any claim by any Releasor against any
Released Party or of any facts or acts or omissions of any Released Party which
on the date hereof would be the basis of a claim by any Releasor against any
Released Party which would not be released hereby.
 
 
- 3 -

--------------------------------------------------------------------------------

 
8. Miscellaneous.
 
(a) This Waiver may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Waiver by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart of this Waiver.
 
(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Waiver for any other
purpose.
 
(c) This Waiver shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
(d) Each Loan Party hereby acknowledges and agrees that this Waiver constitutes
a "Loan Document" under the Financing Agreement.
 
(e) Any provision of this Waiver that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
 
[Remainder of page intentionally left blank.]

DOC ID - 23987426.3
   



 
- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered as of the date set forth on the first page hereof.
 

 
BORROWER:
     
ITT EDUCATIONAL SERVICES, INC.
         
By:
/s/ Kevin M. Modany
   
Name: Kevin M. Modany
   
Title: Chief Executive Officer
   




 
GUARANTORS:
     
ESI SERVICE CORP.
         
By:
/s/ Kevin M. Modany
   
Name: Kevin M. Modany
   
Title: Chief Executive Officer
         
DANIEL WEBSTER COLLEGE, INC.
         
By:
/s/ Angela K. Knowlton
   
Name: Angela K. Knowlton
   
Title: VP, Treasurer






DOC ID - 23987426.3
Limited Waiver
 



 
 

--------------------------------------------------------------------------------

 


 
COLLATERAL AGENT:
     
CERBERUS BUSINESS FINANCE, LLC
         
By:
/s/ Daniel E. Wolf
   
Name: Daniel E. Wolf
   
Title: President
         
ADMINISTRATIVE AGENT:
     
CERBERUS BUSINESS FINANCE, LLC
         
By:
/s/ Daniel E. Wolf
   
Name: Daniel E. Wolf
   
Title: President
           








DOC ID - 23987426.3
Limited Waiver
 



 
 

--------------------------------------------------------------------------------

 


 
LENDERS:
     
CERBERUS SWC LEVERED LOAN
OPPORTUNITIES MASTER FUND, L.P.
 
By: Cerberus SWC Levered Opportunities GP, LLC
Its: General Partner
         
By:
/s/ Daniel Wolf
   
Name: Daniel Wolf
   
Title: Senior Managing Director
     




 
CERBERUS ONSHORE LEVERED II LLC
         
By:
/s/ Daniel E. Wolf
   
Name: Daniel E. Wolf
   
Title: Vice President
     




 
CERBERUS AUS LEVERED II LP
 
 
By: CAL II GP, LLC
Its: General Partner
     
By:
/s/ Daniel E. Wolf
   
Name: Daniel E. Wolf
   
Title: Vice President




 
CERBERUS ICQ LEVERED II LLC
           
/s/ Daniel E. Wolf
   
Name: Daniel E. Wolf
   
Title: Vice President




DOC ID - 23987426.3
Limited Waiver
 



 
